Exhibit 10.59



RESTRICTED UNIT AWARD
AGREEMENT
This Restricted Unit Award Agreement (the “Agreement”) is entered into as of the
18th day of February, 2015, by and between ONEOK, Inc. (the “Company”) and
«Employee_Name» (the “Grantee”), an employee of the Company or a Subsidiary
thereof, pursuant to the terms of the ONEOK, Inc. Long-Term Incentive Plan (the
“Plan”).
1.    Restricted Unit Award. This Agreement and the Notice of Restricted Unit
Award and Agreement dated February 18, 2015, a copy of which is attached hereto
and incorporated herein by reference, establish the terms and conditions for the
Company’s grant of an Award of «No_of_Restricted_Units» Restricted Units (the
“Award”) to the Grantee pursuant to the Plan. This Agreement, when executed by
the Grantee, constitutes an agreement between the Company and the Grantee.
Capitalized terms not defined in this Agreement shall have the meaning ascribed
to them in the Plan.
2.    Restricted Period; Vesting. The Restricted Units granted pursuant to the
Award will vest in accordance with the following terms and conditions:
(a) Grantee’s rights with respect to the Restricted Units shall be restricted
during the period beginning February 18, 2015 (the “Grant Date”), and ending on
February 18, 2018 (the “Restricted Period”).
(b) Except as otherwise provided in this Agreement or under the Plan, the
Grantee shall vest in the Restricted Units granted by this Award (including any
Dividend Equivalents, as described below) at the end of the Restricted Period if
the Grantee’s employment by the Company does not terminate during the Restricted
Period. Upon vesting, the Grantee shall become entitled to one (1) share of the
Company’s common stock (“Common Stock”) for each such Restricted Unit. No
fractional shares shall be issued, and any amount attributable to a fractional
share shall instead be paid to the Grantee in cash.
(c) If the Grantee’s employment with the Company terminates prior to the end of
the Restricted Period by reason of (i) voluntary termination or (ii) involuntary
Termination for Cause, the Grantee shall forfeit all right, title and interest
in the Restricted Units and any Common Stock otherwise payable pursuant to this
Agreement. For purposes of this Agreement, employment with any Subsidiary of the
Company shall be treated as employment with the Company. Likewise, a termination
of employment shall not be deemed to occur by reason of a transfer of employment
between the Company and any Subsidiary.
(d) In the event of termination of the Grantee’s employment with the Company
during the Restricted Period by reason of (i) involuntary termination other than
a Termination for Cause, (ii) Retirement, (iii) Total Disability or (iv) the
death, then the Grantee shall be partially vested in, and the Grantee shall be
entitled to receive, the percentage of the Restricted Units which is determined
by dividing the number of full months which have elapsed under the Restricted
Period at the time of such event by the number of full months in the Restricted
Period.



--------------------------------------------------------------------------------





Upon the effective date of a Change in Control (as defined below), the
Restricted Period will expire and the Restricted Units will vest immediately and
in full upon such Change in Control.
(e) For purposes of this Agreement, the term “voluntary termination” shall mean
that the Grantee had an opportunity to continue employment with the Company, but
did not do so. An “involuntary termination” shall mean that the Company has
ended the Grantee’s employment without the Grantee having an opportunity to
continue employment with the Company. A “Termination for Cause” of the Grantee’s
employment shall mean that the Company has ended such employment by reason of
(i) the Grantee’s conviction in a court of law of a felony, or any crime or
offense involving misuse or misappropriation of money or property, (ii) the
Grantee’s violation of any covenant, agreement or obligation not to disclose
confidential information regarding the business of the Company, (iii) any
violation by the Grantee of any covenant not to compete with the Company, (iv)
any act of dishonesty by the Grantee which adversely effects the business of the
Company, (v) any willful or intentional act of the Grantee which adversely
affects the business of, or reflects unfavorably on the reputation of the
Company, (vi) the Grantee’s use of alcohol or drugs which interferes with the
Grantee’s duties as an employee of the Company, or (vii) the Grantee’s failure
or refusal to perform the specific directives of the Company’s Board of
Directors or officers. “Retirement” shall mean a voluntary termination of
employment with the Company if the Grantee has both completed five (5) years of
service with the Company and attained age fifty (50). “Total Disability” shall
mean that the Grantee is permanently and totally disabled and unable to engage
in any substantial gainful activity by reason of a medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months and has established such disability to the extent and in the
manner and form as may be required by the Committee. The term “Change in
Control” shall have the meaning provided in the Plan unless the Award is or
becomes subject to Code Section 409A, in which event the term “Change in
Control” shall mean a “change in control event” as defined in Treasury
Regulations Section 1.409A-3(i)(5).
3.        Dividend Equivalents. During the Restricted Period, the Award will be
increased by a number of additional Restricted Units (“Dividend Equivalents”)
representing all cash dividends that would have been paid to the Grantee if one
share of Common Stock had been issued to the Grantee on the Grant Date for each
Restricted Unit granted pursuant to this Agreement. The Dividend Equivalents
credited during the Restricted Period will include fractional shares; provided,
however, the shares of Common Stock actually issued upon vesting of the Dividend
Equivalents shall be paid only in whole shares of Common Stock, and any
fractional shares of Common Stock shall be paid in an amount of cash equal to
the Fair Market Value of such fractional shares of Common Stock. Except as
provided above, Dividend Equivalents shall be subject to the same vesting
provisions and other terms and conditions of this Agreement, and shall be paid
on the same date, as the Restricted Units to which they are attributable.
Moreover, references in this Agreement to Restricted Units shall be deemed to
include any Restricted Units attributable to Dividend Equivalents.
4.        Non-Transferability of Restricted Units.


(a)    Except as provided below, the Restricted Units may not be sold, assigned,
transferred, pledged, encumbered or otherwise disposed of by Grantee or any
other person until

-2-

--------------------------------------------------------------------------------





the expiration of the Restricted Period. Any such attempt shall be wholly
ineffective and will result in immediate forfeiture of all such amounts.
(b)    Notwithstanding the foregoing, the Grantee may transfer any part or all
rights in the Restricted Units to members of the Grantee’s immediate family, to
one or more trusts for the benefit of such immediate family members or to
partnerships in which such immediate family members are the only partners, in
each case only if the Grantee does not receive any consideration for the
transfer. In the event of any such transfer, the Restricted Units shall remain
subject to the terms and conditions of this Agreement. For any such transfer to
be effective, the Grantee must provide prior written notice thereof to the
Committee, unless otherwise authorized and approved by the Committee, in its
sole discretion; and the Grantee shall furnish to the Committee such information
as it may request with respect to the transferee and the terms and conditions of
any such transfer. For purposes of this Agreement, “immediate family” shall mean
the Grantee’s spouse, children and grandchildren.
(c)        The Grantee also may designate a Beneficiary, using the form attached
hereto as Exhibit A, to receive any rights of the Grantee which may become
vested in the event of the death of the Grantee under procedures and in the form
established by the Committee. In the absence of such designation of a
Beneficiary, any such rights shall be deemed to be transferred to the estate of
the Grantee.
5.        Distribution of Common Stock.
(a)    Subject to Section 13 of this Agreement, the Common Stock or cash the
Grantee becomes entitled to receive upon vesting of any Restricted Units shall
be distributed to the Grantee as soon as practicable after the vesting date for
such Restricted Units, as determined by the Committee in its discretion, but in
no event later than 75 days after the vesting date. The Grantee shall not be
permitted, directly or indirectly, to designate the form of payment or the
taxable year in which any payment is to be made.
6.    Administration of Award. The Award shall be subject to such other rules as
the Committee, in its sole discretion, may determine to be appropriate with
respect to administration thereof. This Agreement shall be subject to
discretionary interpretation and construction by the Committee. Day-to-day
authority and responsibility for administration of the Plan, the Award and this
Agreement have been delegated to the Company’s Benefit Plan Administration
Committee and its authorized representatives, and all actions taken thereby
shall be entitled to the same deference as if taken by the Committee itself. The
Grantee shall take all actions and execute and deliver all documents as may from
time to time be requested by the Committee.
7.    Tax Liability and Withholding. The Grantee agrees to pay to the Company
any applicable federal, state or local income, employment, social security,
Medicare or other withholding tax obligation arising in connection with the
Award to the Grantee, which the Company shall determine; and the Company shall
have the right, without the Grantee’s prior approval or direction, to satisfy
such withholding tax by withholding all or any part of the Common Stock that
would otherwise be distributed to the Grantee (not to exceed the minimum amount
of taxes required to be withheld from supplemental wage payments), with any
shares of Common Stock so withheld to be valued at the Fair Market Value on the
date of such

-3-

--------------------------------------------------------------------------------





withholding. The Grantee, with the consent of the Company, may satisfy such
withholding tax by transferring cash or Common Stock to the Company, with any
shares of Common Stock so transferred to be valued at the Fair Market Value on
the date of such transfer. Notwithstanding the foregoing, the ultimate liability
for Grantee’s share of all tax withholding is the Grantee’s responsibility, and
the Company makes no tax-related representations in connection with the grant or
vesting of Restricted Units or the distribution of Common Stock or cash to
Grantee.
8.    Adjustment Provisions. If, prior to the expiration of the Restricted
Period, any change is made to the outstanding Common Stock or in the
capitalization of the Company, the Restricted Units granted pursuant to this
Award shall be equitably adjusted or terminated to the extent and in the manner
provided under the terms of the Plan.
9.            Clawbacks, Insider Trading and Other Company Policies. The Grantee
acknowledges and agrees that this Award is subject to all applicable clawback or
recoupment, insider trading, share ownership and retention and other policies
that the Company’s Board of Directors may adopt from time to time.
Notwithstanding anything in the Plan or this Agreement to the contrary, all or a
portion of the Award made to the Grantee under this Agreement is subject to
being called for repayment to the Company or reduced in any situation where the
Board of Directors or a Committee thereof determines that fraud, negligence, or
intentional misconduct by the Grantee was a contributing factor to the Company
having to restate all or a portion of its financial statement(s). The Committee
may determine whether the Company shall effect any such repayment or reduction:
(i) by seeking repayment from the Grantee, (ii) by reducing (subject to
applicable law and the terms and conditions of the Plan or any other applicable
plan, program, or arrangement) the amount that would otherwise be awarded or
payable to the Grantee under the Award, the Plan or any other compensatory plan,
program, or arrangement maintained by the Company, (iii) by withholding payment
of future increases in compensation (including the payment of any discretionary
bonus amount) or grants of compensatory awards that would otherwise have been
made in accordance with the Company’s otherwise applicable compensation
practices, or (iv) by any combination of the foregoing. The determination
regarding the Grantee’s conduct, and repayment or reduction under this provision
shall be within the sole discretion of the Committee and shall be final and
binding on the Grantee and the Company. The Grantee, in consideration of the
grant of the Award, and by the Grantee’s execution of this Agreement,
acknowledges the Grantee’s understanding of this provision and hereby agrees to
make and allow an immediate and complete repayment or reduction in accordance
with this provision in the event of a call for repayment or other action by the
Company or Committee to effect its terms with respect to the Grantee, the Award
and/or any other compensation described in this Agreement.
10.        Stock Reserved. The Company shall at all times during the term of the
Award reserve and keep available such number of shares of its Common Stock as
will be sufficient to satisfy the Award issued and granted to Grantee and the
terms stated in this Agreement. It is intended by the Company that the Plan and
shares of Common Stock covered by the Award are to be registered under the
Securities Act of 1933, as amended, prior to the grant date; provided, that in
the event such registration is for any reason not effective for such shares, the
Grantee agrees that all shares acquired pursuant to the grant will be acquired
for investment and will not be available for sale or tender to any third party.

-4-

--------------------------------------------------------------------------------





11.        No Rights as Shareholder. The issuance and transfer of Common Stock
shall be subject to compliance by the Company and the Grantee with all
applicable laws, rules, regulations and approvals. No shares of Common Stock
shall be issued or transferred unless and until any then-applicable legal
requirements have been fully met or obtained to the satisfaction of the Company
and its counsel. Except as otherwise provided in this Agreement, the Grantee
shall have no rights as a shareholder of the Company in respect of the
Restricted Units or Common Stock for which the Award is granted. The Grantee
shall not be considered a record owner of shares of Common Stock with respect to
the Restricted Units until the Common Stock is actually distributed to Grantee.
12.        Continued Employment; Employment at Will. In consideration of the
Company’s granting the Award as incentive compensation to Grantee pursuant to
this Agreement, the Grantee agrees to all of the terms of this Agreement and to
continue to perform services for the Company in a satisfactory manner as
directed by the Company. Provided, however, no provision in this Agreement shall
confer any right to the Grantee’s continued employment, limit the right of the
Company to terminate the Grantee’s employment at any time or create any
contractual right to receive any future awards under the Plan. Moreover, unless
specifically provided under the terms thereof, the value of the Award will not
be included as compensation or earnings when calculating the Grantee’s benefits
under any employee benefit plan sponsored by the Company.
13.        Code Section 409A. This Award and Agreement are intended to comply
with Code Section 409A or an exemption therefrom and shall be construed and
interpreted in a manner that is consistent with the requirements for avoiding
additional taxes or penalties under Code Section 409A. Notwithstanding any other
provision of the Agreement, any distributions or payments due hereunder that are
subject to Code Section 409A may only be made upon an event and in a manner
permitted by Code Section 409A. “Termination of employment” or words of similar
import used in this Agreement shall mean, with respect to any payments of
deferred compensation subject to Code Section 409A, a “separation from service”
as defined in Code Section 409A. Each payment of compensation under this
Agreement, including installment payments, shall be treated as a separate
payment of compensation for purposes of applying Code Section 409A. Grantee may
not, directly or indirectly, designate the calendar year of settlement,
distribution or payment. To the extent that an Award is or becomes subject to
Code Section 409A and Grantee is a Specified Employee (within the meaning of
Code Section 409A) who becomes entitled to a distribution on account of a
separation from service, no payment shall be made before the date which is six
(6) months after the date of the Grantee’s separation from service or, if
earlier, the date of Grantee’s death (the “Delayed Payment Date”), and the
accumulated amounts shall be distributed or paid in a lump sum payment on the
Delayed Payment Date. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Code Section 409A and shall not be liable for all or any taxes,
penalties, interest or other expenses that may be incurred by the Grantee on
account of non-compliance with Code Section 409A.
14.        Entire Agreement; Severability; Conflicts. This Agreement contains
the entire terms of the Award, and may not be changed other than by a written
instrument executed by both parties or an amendment of the Plan. This Agreement
supersedes any prior agreements or understandings, and there are no other
agreements or understandings relating to its subject matter. The invalidity or
unenforceability of any provision of the Plan or this Agreement shall

-5-

--------------------------------------------------------------------------------





not affect any other provision of the Plan or this Agreement, and each provision
of the Plan and this Agreement shall be severable and enforceable to the extent
permitted by law. Should there be any inconsistency between the provisions of
this Agreement and the terms of the Award as stated in the resolutions and
records of the Board of Directors or the Plan, the provisions of such
resolutions and records of the Board of Directors and the Plan shall control.
15.        Successors and Assigns. The Award evidenced by this Agreement shall
inure to the benefit of and be binding upon the heirs, legatees, legal
representatives, successors, and assigns of the parties hereto.
The Grantee hereby acknowledges receipt of this Agreement, the Notice of
Restricted Unit Award and Agreement and a copy of the Plan, and accepts the
Award under the terms and conditions stated in this Agreement, subject to all
terms and provisions of the Plan, by signing this Agreement as of the date
indicated.


 
 
 
Date
 
«Employee_Name»
 
 
Grantee




-6-

--------------------------------------------------------------------------------







Exhibit A


ONEOK, Inc. Long Term Incentive Plan
Beneficiary Designation Form




I, _________________________________ (“Plan Participant”), state that I am a
participant in the ONEOK, Inc. Long Term Incentive Plan (“Plan”), and the holder
of one or more Stock Incentives granted or awarded to me under the Plan. With
the understanding that I may change the following beneficiary designations at
any time by furnishing written notice thereof to the Committee (provided that
such change does not affect the time and form of payment of any amounts subject
to an existing deferral election), I hereby designate the following individuals
(or entities) as my beneficiaries to receive any and all benefits payable to me
under the Plan and to exercise all rights, benefits and features of the Stock
Incentives that have been awarded to me under the Plan, in accordance with the
terms of the Plan and any associated award agreement, in the event of my death
as follows:
1.
Primary Beneficiary (Beneficiaries)

The Primary Beneficiaries named below shall have first priority to any and all
benefits payable to me under the Plan and to exercise all rights, benefits and
features of the Stock Incentives that have been awarded to me under the Plan, in
accordance with the terms of the Plan and any associated award agreement, in the
event of my death.
Name
Relationship
SSN
Percentage of Total
 
 
 
 
 
 
 
 
 
 
 
 

If a designated Primary Beneficiary named dies or ceases to exist prior to
receiving the share designated for such Primary Beneficiary, such share shall be
transferred proportionately to other surviving and existing designated Primary
Beneficiaries.
2.
Contingent Beneficiary (or Beneficiaries)

The Contingent Beneficiaries named below, if any, shall receive any benefits
provided or payable to me under the Plan and be entitled to exercise, enjoy and
receive all rights, benefits and features of the Stock Incentives that have been
granted or awarded to me under the Plan (including Stock Incentives that I have
elected to defer, if applicable) in accordance with the Plan and the terms and
provisions of such Stock Incentives in the event of my death if no Primary
Beneficiary named above survives me or exists.
Name
Relationship
SSN
Percentage of Total
 
 
 
 
 
 
 
 
 
 
 
 


-7-

--------------------------------------------------------------------------------





3.
Stock Incentives Covered By Beneficiary Designation

This Beneficiary Designation is applicable to and covers the following Stock
Incentives that have been granted or awarded to me under the Plan:
(Check one)
_______ All Stock Incentives previously or subsequently granted or awarded to me
under the Plan; or
_______ The following Stock Incentives that have been granted or awarded to me
under the Plan:
(List Stock Incentives Covered)
Stock Incentive
Grant Date
Number of Shares of Stock
 
 
 
 
 
 
 
 
 

4.
General Terms

This instrument does not modify, extend or increase any rights or benefits
otherwise provided for by any Stock Incentive under the Plan. All terms used in
this instrument shall have the meaning provided for under the Plan, unless
otherwise indicated herein. This instrument is not applicable to Common Stock of
ONEOK, Inc. that I have acquired outright and without any restrictions or
limitations under the Plan prior to my death. This instrument revokes and
supersedes any prior designation of a Beneficiary (or Beneficiaries) made by me
with respect to the Stock Incentives covered by this Beneficiary Designation.


IN WITNESS WHEREOF, I have signed this instrument this __ day of ____________,
__________.


 
 
Plan Participant
 
 
 
Witness
 
 
 
 
 
 
 
 
Witness
 
 





RECEIVED AND ACKNOWLEDGED this ____ day of ________, 20__,




 
For the Committee
 






-8-